As filed with the Securities and Exchange Commission on October 8, 2015 Registration No. 333- 206460 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COPsync, Inc. (Exact name of registrant as specified in its charter) Delaware 98-0513637 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) COPsync, Inc. 16415 Addison Road, Suite 300 Addison, Texas 75001 (972) 865-6192 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Ronald A. Woessner Chief Executive Officer COPsync, Inc. 16415 Addison Road, Suite 300 Addison, Texas 75001 (972) 865-6192 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: James M. Jenkins, Esq. Alexander R. McClean, Esq. Harter Secrest & Emery LLP 1600 Bausch & Lomb Place Rochester, New York 14604 (585) 232-6500 Barry I. Grossman, Esq. Tamar Donikyan, Esq. Ellenoff Grossman & Schole LLP 1345 Avenue of the Americas New York, New York 10105 (212) 370-1300 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyý (Do not check if a smaller reporting company) Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.0001 par value per share(3) $ 12,075 ,000 $ 1,403.12 Warrants to Purchase Common Stock(3) Common Stock Issuable upon Exercise of Warrants(3)(6) $ 14,490 ,000 $ 1, 683.74 Underwriter’s Warrant to Purchase Common Stock(3) $ $ Common Stock Underlying Underwriter’s Warrant(3) $ 150,937.50 $ 17.54 Total Registration Fee $ 26,715,937.50 $ 3,104.40 Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended (the “Securities Act”), on the basis of the maximum aggregate offering price of all of the securities to be registered. Includes common stock and warrants that may be sold pursuant to the exercise of a 45 - day option granted to the underwriters to cover over-allotments, if any. In the event of a stock split, stock dividend or similar transaction involving our common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act. The warrants to be issued to investors hereunder are included in the price of the common stock above. No separate registration fee is required pursuant to Rule 457(g) promulgated under the Securities Act. Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(o) under the Securities Act. The warrants are estimated to be exercisable at a per share exercise price equal to 120% of the public offering price. The proposed maximum aggregate public offering price of the warrants is $ 14,490 ,000, which is equal to 120% of $ 12,075 ,000 . (7) Estimated solely for the purposes of calculating the registration fee pursuant to Rule 457(g) under the Securities Act. The warrant is exercisable at a per share exercise price equal to 125 % of the public offering price. As estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(g) under the Securities Act, the proposed maximum aggregate offering price of the shares of common stock underlying the underwriter’s warrant is $ 150,937.50 (which is equal to 125 % of 1 % of $ 12,075 ,000). (8) Previously paid. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Table of Contents The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATEDOCTOBER 8, 2015 PRELIMINARY PROSPECTUS $10,500,000 of Shares of Common Stock and Warrants to Purchase Shares of Common Stock We are offering $ 10,500,000 of shares of our common stock and warrants to purchase shares of our common stock in a firm commitment underwritten public offering. This prospectus also includes the shares of common stock that are issuable from time to time upon exercise of the warrants . One share of common stock is being sold together with a warrant for a public offering price of $per share and $0.01 per warrant, with each warrant being immediately exercisable forshares of our common stock at an exercise price of $per share, or% of the per share price of our common stock in this offering. The warrants expire on20. The shares of common stock and warrants will be issued and trade separately. Our common stock is currently quoted on the OTCQB marketplace operated by the OTC Market Group Inc. under the symbol “COYN” (temporary symbol “COYND” commencing on the date on which we effectuate a reverse stock split, which we intend to effectuate the week of October 11, 2015, through the date that is 20 days after such date, indicating that a reverse stock split has occurred). On October 6, 2015, the closing price as reported on a pre-reverse split basis on the OTCQB was $ 0.16 per share. This price will fluctuate based on the demand for our common stock. We have applied to list our common stock and warrants on The NASDAQ Capital Market under the symbols “COYN” and “COYNW,” respectively. No assurance can be provided that our application will be approved. On September 9, 2015, our Board of Directors approved a ratio of 1-for-50 and we intend to effect the foregoing reverse stock split the week of October 11, 2015. All warrant, option, share and per share information in this prospectus, except for our financial statements, give effect to the 1-for-50 reversesplit retroactively. Investing in our common stock and warrants involves a high degree of risk. See “Risk Factors” beginning on page 9 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Share PerWarrant Total Public offering price $ $ $ 10,500,000 Underwriting discounts and commissions (1) $ $ $ 840,000 Proceeds, before expenses, to us $ $ $ 9,660,000 We have also agreed to issue warrants to the underwriters and to reimburse the underwriters for expenses incurred by them in an amount not to exceed $125,000. See “Underwriting” beginning on page 53 for a description of the compensation payable to the underwriters. We have granted the underwriters an option for a period of 45 days to purchase up to an additional 15% of the total number of shares of common stock and/or warrants sold in the offering at the public offering price, less the underwriting discounts and commissions, to cover over-allotments, if any. Delivery of the securities purchased in this offering is expected to be made on or about, 2015. Table of Contents Maxim Group, LLC Lead Book Running Manager Prospectus dated, 2015 Table of Contents TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 9 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 17 USE OF PROCEEDS 18 CAPITALIZATION 20 DILUTION 21 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 BUSINESS 32 PROPERTIES 37 LEGAL PROCEEDINGS 37 MANAGEMENT 38 CORPORATE GOVERNANCE 40 EXECUTIVE AND DIRECTOR COMPENSATION 43 CERTAIN RELATIONSHIPS AND RELATED PERSON TRANSACTIONS 45 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 47 DESCRIPTION OF CAPITAL STOCK 49 UNDERWRITING 53 LEGAL MATTERS 58 EXPERTS 58 WHERE YOU CAN FIND MORE INFORMATION 59 You should rely only on the information contained in this prospectus and any prospectus supplement prepared by or on behalf of us or to which we have referred you. We have not authorized anyone to provide you with information that is different. If anyone provides you with different or inconsistent information, you should not rely upon it.We are offering to sell shares of our common stock and warrants, and seeking offers to buy shares of our common stock and warrants, only in jurisdictions where offers and sales are permitted. The information in this prospectus is complete and accurate only as of the date on the front cover of this prospectus, regardless of the time of delivery of this prospectus or any sale of shares of our common stock and warrants.Our business, financial condition, results of operations and prospects may have changed since these dates. For investors outside the United States: neither we nor any of the underwriters have done anything that would permit this offering or possession or distribution of this prospectus in any jurisdiction where action for that purpose is required, other than in the United States. Persons outside the United States who come into possession of this prospectus must inform themselves about, and observe any restrictions relating to, the offering of shares of our common stock and warrants and the distribution of this prospectus outside the United States. Except as otherwise indicated herein or as the context otherwise requires, references in this prospectus to “COPsync,” “the company,” “we,” “us,” “our” and similar references refer to COPsync, Inc. Table of Contents PROSPECTUS SUMMARY The following summary highlights information contained elsewhere in this prospectus and is qualified in its entirety by the more detailed information and financial statements included elsewhere in this prospectus. This summary does not contain all of the information you should consider before investing in our common stock and warrants. Before you decide to invest in our common stock and warrants, you should read and carefully consider the following summary together with the entire prospectus, including our financial statements and the related notes thereto appearing elsewhere in this prospectus and the matters discussed in the sections in this prospectus entitled “Risk Factors,” “Summary Consolidated Financial Data” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Some of the statements in this prospectus constitute forward-looking statements that involve risks and uncertainties. See the section in this prospectus entitled “Special Note Regarding Forward-Looking Statements.” Our actual results could differ materially from those anticipated in such forward-looking statements as a result of certain factors, including those discussed in the “Risk Factors” and other sections of this prospectus. Our Company COPsync Network COPsync, Inc. operates what we believe to be the only real-time, law enforcement mobile data information system in the United States. We refer to this real-time, in-car information sharing, communication and data interoperability network as the "COPsync Network." The COPsync Network, delivered via software as a service (SaaS), is designed for the purpose of: Ÿ Allowing law enforcement officers to compile and share information, in real-time, via a common database accessible by all such officers on the COPsync Network, regardless of agency jurisdiction; Ÿ Allowing officers to query, in real time, various local, state and federal law enforcement databases, including (i) the FBI Criminal Justice Information Service (CJIS) database, (ii) the law enforcement telecommunications system databases for the States of Texas, Mississippi and Massachusetts, (iii) the historical databases of our agency subscribers who have provided us with such access, (iv) the Department of Homeland Security's El Paso Intelligence Center (EPIC) database, which collects information relating to persons crossing the United States - Mexico border, and (v) our COPsync Network database, and, as we expand the scope of our operations to states other than those noted above, we anticipate that we will provide access to the law enforcement telecommunications databases in those states as well, subject to approvals from the applicable governing state agencies; Ÿ Allowing dispatchers and officers to send, in real time, BOLO (be on the lookout) and other alerts of child kidnappings, robberies, car thefts, police pursuits, and other crimes in progress to all officers on the COPsync Network, regardless of agency jurisdiction; Ÿ Allowing officers to write tickets, offense reports, crash reports and other reports and electronically and seamlessly send, in real time or near real-time, the information in those reports to the COPsync Network database and local court and agency databases; Ÿ Informing officers of outstanding Texas Class C misdemeanor warrants, in real-time, at the point of a traffic stop and allowing the officers to collect payment for those warrants using a credit card, through a specific feature enhancement to the COPsync Network that we sometimes refer to as the WARRANTsync system. In the Homeland Security Act of 2002, Congress mandated that all U.S. law enforcement agencies, federal, state and local, implement information sharing solutions, referred to as "interoperability." Our COPsync Network provides this interoperability. Prior to the introduction of the COPsync Network, significant information sharing among law enforcement agencies, regardless of agency jurisdiction, did not exist in the United States. We believe that this lack of interoperability existed because law enforcement software vendors maintain proprietary systems that are not intended to interface with systems of other vendors. Our business model is to bring real-time information sharing, communication and data interoperability to as many law enforcement agencies as possible. 1 Table of Contents COPsync911 Threat Alert System We also offer the COPsync911 threat alert service for use in schools, hospitals, day care facilities, government office buildings, energy infrastructure and other facilities with a high level of concern about security. When used in schools, the COPsync911 service enables school personnel to instantly and silently send emergency alerts directly to the closest law enforcement officers in their patrol vehicles, and to the local 911 dispatch center, with the mere click of an icon, from any computer within the facility and from any cell phone and other mobile devices associated with the facility. The alert is also sent to the cell phones of all law enforcement officers in the area and to all teachers, administrators, and other staff at the school, alerting them of imminent danger. We expect our COPsync911 service to reduce emergency law enforcement response times in those circumstances when seconds and minutes count. Once the alert is sent, a "crisis communication portal" is established among the person(s) sending the alert, the responding patrol vehicles and the local law enforcement 911 dispatch center. This allows the person(s) initiating the alert to silently communicate with responding officers and the 911 dispatch center about the nature of the threat, whether it is an active gunman, fire, suspicious person or other emergency. The crisis communication portal also provides a link to a diagram of the school or other facility and a map to its location. COURTsync System We also offer the COURTsync service to enhance courthouse protection and efficiency. COURTsync utilizes our WARRANTsync system to give patrol officers utilizing our COPsync Network access to Class C warrant information from the court, enabling them to collect warrant fees for the court. When used in courthouses, the COURTsync service enables judges and court personnel to instantly send emergency alerts directly to the closest law enforcement officers in their patrol vehicles and to the local 911 dispatch center, from any computer within the facility. Court personnel are also able to query federal law enforcement databases and databases pertaining to officer safety and dangerous persons. VidTac In-Vehicle Video System In addition to the COPsync Network and COPsync911, we offer a 100% digital, high-performance, software-driven video system designed for law enforcement. Its ultra-compact twin lens camera system not only doubles the image resolution quality but also the effective visual range of both video and still images. Unlike traditional in-vehicle video systems, which are expensive, “hardware centric” DVR-based systems, our VidTac software-driven system eliminates the need for a separate DVR, which allows us to offer VidTac for about half the price. Business Model We offer the COPsync Network , the COPsync911 threat alert service and the COURTsync service via a SaaS business model, under which our customers subscribe to use the COPsync Network and the COPsync911 service for a specified term. The subscription fees are typically paid annually at the inception of each year of service. Our business model is to obtain subscribers to use our service, achieve a high subscription renewal rate from those subscribers and then grow our revenue through a combination of acquiring new subscribers and obtaining renewals from existing subscribers. Pertinent attributes of our business model include the following: Ÿ We have incurred and will continue to incur material research and development costs to continue to build out our infrastructure and add new features and functionality to our offerings ; Ÿ We have incurred start-up cost to establish our services and continue to incur recurring fixed costs to maintain our services ; Ÿ As we acquire subscribers and bring them onto our services, we experience variable acquisition costs related to sales, installation and deployment ; Ÿ We recruit subscribers with the goal of reaching a level of aggregate subscriber payments that exceeds our fixed (and variable) recurring service costs ; Ÿ We seek to maintain a high renewal rate among existing subscribers; and . Ÿ We augment these recurring revenues with product revenues from sales of our VidTac law enforcement in- vehicle video system. 2 Table of Contents Assuming that we are successful in obtaining new users of our services, as well as retaining high renewal rates of existing subscribers, we anticipate that the recurring nature of our subscription model will result in annually recurring, sustainable and predictable cash flow and revenue growth, year-over-year. However, we can provide no assurance that we will be successful in implementing our business model and achieving our operational and financial objectives. We sell our products and services through direct sales efforts and indirectly through a small network of distributors and resellers . Virtually all of our sales to date have been derived from the direct sales efforts of sales representatives that we employ . Regarding our indirect sales channels, we have one distributor for our products and services, which has exclusive distribution rights in Connecticut, Maine, Maryland, Massachusetts, New Hampshire, New Jersey, New York, Pennsylvania, Rhode Island, Vermont and Virginia, except that COPsync may sell in such territories, and non-exclusive distribution rights in certain other states . We alsohave one reseller , with non-exclusive re-sale rights, for the COPsync Network and the COPsync911 threat alert system in Louisiana . We have several non-exclusive resellers, mainly vehicle “up-fitters” for the VidTac system in Texas. Our indirect sales channels have not contributed material sales to date when viewed in the context of our aggregate historical sales. We plan to devote time, energy and resources to develop a more robust and commercially successful network of indirect sales channels . Intellectual Property We hold a patent (patent no. 9,047,768) entitled, “Method, System and Computer Product for Law Enforcement,” which is utilized in the COPsync Network . This patent, which expires in August 2032, is for a method performed by an information handling system comprising a network connection for communicating information about at least one subject, wherein the subject includes at least one of a subject vehicle or a subject person . We also hold a patent (patent no. 9,143,670) entitled, “Video Capturing System Including Two Independent Image Sensors,” which is utilized in our VidTac product. This patent is for an in-vehicle video system comprising a forward-looking camera system that includes two independent image sensors and associated digital signal processors for processing imagery received from the respective independent image sensors . We also have three pending patents in application . The federal trademark “COPSYNC” is held by a third party, but we dispute the validity of the registered holder’s rights in the mark. If the third party were to assert a trademark infringement claim against us, we could incur substantial costs and expenses of defending the claim and could be forced to relinquish our use of the “COPSYNC” mark and adopt a different trademark. This could cause a loss of the goodwill we have accumulated with respect to the sales of our products and services using the “COPSYNC” mark. We do, however, hold a Texas trademark registration for the mark “COPSYNC,” which expires in May 2018 , and can be renewed for subsequent five-year terms as long as the mark remains in use . We also have a trademark registration application pending with the State of Texas for the mark “COPSYNC 911.”Additionally, we hold federal trademark registrations for the marks “VIDTAC” and “WARRANTSYNC,” which expire in December 2022 and January 2024, respectively , and can be renewed for subsequent ten-year terms as long as the marks remain in use . Risks Associated with Our Business Before you invest in our common stock and warrants, you should carefully consider all the information in this prospectus, including matters set forth under the heading “Risk Factors.”We believe that the following are some of the major risks and uncertainties that may affect us: Ÿ We have a short operating history, a relatively new business model, and have not produced significant revenues, which makes it difficult to evaluate our future prospects and increases the risk that we will not be successful; Ÿ We have a history of operating losses, which maycontinue and may harm our ability to obtain financing and continue our operations; Ÿ It is possible that we may require additional financing after the completion of this offering to continue to grow our business operations, which would dilute the ownership held by our stockholders . If we are unable to obtain additional financing our business operations may be harmed or discontinued, and if we do obtain additional financing our stockholders may suffer substantial dilution; Ÿ General economic conditions may adversely affect our business, operating results and financial condition; Ÿ If our existing products and services are not accepted by potential customers or we fail to introduce new products and services, our business, results of operations and financial condition will be harmed; Ÿ We rely heavily on sales to governmental entities, and the loss of a significant number of contracts would impact our ability to reach profitability; 3 Table of Contents Ÿ If we are unable to adequately compete with our competitors, some of whom may have greater resources with which to compete, it may impact our ability to effectively market and sell our products; Ÿ Sales to many of our customers involve long sales and implementation cycles, which may cause revenues and operating results to vary significantly, making it more difficult to analyze our financial statements and prepare accurate financial projections; Ÿ If we are unable to retain the services of key personnel, we may not be able to continue our operations; Ÿ Our intellectual property rights are valuable, and any inability to protect them could reduce the value of our products, services and brand; and Ÿ Intellectual property litigation could harm our business. Our Corporate Information We were incorporated in Delaware in October 2006 and operated with nominal or no assets or operations until 2008. We acquired the predecessor-in-interest to our business, PostInk Technology, LP, a Texas limited partnership, in April 2008 and began realizing revenues from operations in the fourth quarter of 2008 . Our principal executive offices are located at 16415 Addison Road, Suite 300, Addison, Texas 75001, and our telephone number is (972) 865-6192 . Our website address is www.copsync.com . Our website and the information contained on, or that can be accessed through, our website will not be deemed to be incorporated by reference in, and are not considered part of, this prospectus. You should not rely on any such information in making your decision to purchase our common stock and warrants. 4 Table of Contents The Offering Securities offered by us $ 10,500,000 shares of our common stock, together with warrants to purchaseshares of our common stock at an exercise price of $per share.The warrants will be immediately exercisable and will expireon, 20. Common stock outstanding prior to this offering (1) 4,074,138 shares. Common stock to be outstanding immediately following this offering (2) shares (shares if the warrants being offered hereby are exercised in full). Over-allotment option We have granted the underwriters an option for 45 days from the date of this prospectus to purchase up to an additional 15% of the total number of shares of common stock and/or warrants to be offered by us pursuant to this offering, solely to cover over-allotments, if any. Underwriter’s warrants The Underwriting Agreement provides that we will issue to the underwriters warrants covering a number of shares of common stock equal to up to 1 % of the total number of shares of common stock being sold in this offering, including the over-allotments, if any. Use of proceeds We intend to use the net proceeds of this offering, which we expect to be approximately $ 9,342,748 ,for expansion of sales and marketing, working capital, and continued product development and network enhancement . For a more complete description of our anticipated use of proceeds from this offering, see “Use of Proceeds.” OTCQB symbol COYN NASDAQ Listing and Proposed Symbols We have applied to list our common stock on The NASDAQ Capital Market under the symbol “COYN” and to list our warrants on The NASDAQ Capital Market under the symbol “COYNW.” Reverse Split On July 7, 2015, our stockholders approved a reverse split of our common stock, in a ratio to be determined by our Board of Directors, of not less than 1-for-25 nor more than 1-for-50. On September 9, 2015, our Board of Directors approved a ratio of 1-for-50 and we intend to effect the foregoing reverse stock split the week of October 11, 2015. Risk factors You should read the section of this prospectus entitled “Risk Factors” for a discussion of factors to carefully consider before deciding to invest in shares of our common stock and warrants. 5 Table of Contents (1)The number of shares of our common stock outstanding prior to this offering is based on 4,074,138 shares outstanding as of September 25 , 2015 and excludes the following: ● 50,000shares of our common stock that are issuable upon conversion of outstanding promissory notes and trade payables that will convert upon closing of this offering; ● 50,000shares of our common stock issuable upon exercise of warrants that have been authorized for issuance, but have not yet been issued, to third parties in exchange for their conversion of promissory notes and trade payables; ● 120,785 shares of common stock that would be issued upon the conversion of our outstanding convertible promissory notes; ● 204,900 shares of common stock issuable upon exercise of outstanding stock options, at a weighted average exercise price of $6.00 per share; ● 484,205 shares of common stock issuable upon exercise of outstanding warrants, at a weighted average exercise price of $7.50 per share; ● 18,000 shares of common stock issuable pursuant to a restricted stock grant made to a third-party advisor for services rendered; ● 2,000 shares of common stock issuable upon the conversion of our Series A Preferred Stock; ● 300,000 shares of common stock issuable upon the conversion of our Series B Preferred Stock; ● 124,792 shares of our common stock that would be issued upon the conversion of accrued dividends on our Series B Preferred Stock; ● 12,334 shares of our common stock that have been authorized for issuance, but have not yet been issued, to third-party vendors in exchange for debt owed to such vendors; ● shares of common stock issuable upon the exercise of the warrants in this offering; and ● assuming the over-allotment option is fully exercised,shares of common stock issuable upon exercise of the warrants to be received by the underwriters in connection with this offering. (2)The total number of shares of our common stock outstanding after this offering is based on 4,074,138 shares outstanding as of September 25 , 2015. Except as otherwise indicated herein, all information in this prospectus assumes the underwriters do not exercise their over-allotment option. 6 Table of Contents Summary Consolidated Financial Data The following table summarizes our consolidated financial data. We have derived the following consolidated statements of operations data for the years ended December 31, 2014 and 2013 and the consolidated balance sheet data as of December 31, 2014 from our audited consolidated financial statements, included elsewhere in this prospectus. We have derived the summary statements of operations data for the six months ended June 30, 2015 and 2014 and the summary balance sheet data as of June 30, 2015 from our unaudited interim condensed financial statements included elsewhere in this prospectus. Our historical results for prior periods are not necessarily indicative of results to be expected for any future period. The summary consolidated financial data presented below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and the related notes thereto, included elsewhere in this prospectus. The summary consolidated financial data in this section is not intended to replace our consolidated financial statements and the related notes thereto. Statement of Operations Data: For the Twelve Months Ended For the Six Months Ended December 31, June 30, Total Revenues $ Total Cost of Revenues $ Gross Profit $ Total Operating Expenses $ Loss from Operations $ ) $ ) $ ) $ ) Total Other Expense $ ) $ ) $ ) $ ) Net Loss $ ) $ ) $ ) $ ) Series B preferred stock dividend $ ) $ ) $ ) $ ) Accretion of beneficial conversion feature on preferred shares dividends issued in kind $ ) $ $ ) $ ) Cost of Series B warrants extension $ $ ) $ $ Net Loss Attributable to Common Shareholders $ ) $ ) $ ) $ ) Loss Per Common Share - Basic & Diluted $
